Title: To James Madison from the Republican Meeting of McIntosh County, Georgia, 25 September 1809
From: Republican Meeting of McIntosh County, Georgia
To: Madison, James


McIntosh County, Georgia. September 25th. 1809.
At a Meeting of the Inhabitants of McIntosh County (Georgia) agreable to notice, for the purpose of expressing their Sentiments relative to the late overtures and arrangements enter’d into between our Government and the British Ministry, and since disgracefully disavowed on the part of Great Britain, by which shameful Finesse, our neutral commerce, has been exposed to the unprincipled rapacity of her marauders—
Colonel John McIntosh was called to the chair, and a Committee appointed to draft resolutions; who after retiring a short time, returned and submitted the following, which were unanimously agreed to:
Resolved, that we feel it a duty we owe to our country, to express our highest indignation at the late dereliction from every principle of equity, Justice and honor in the British Ministry, in disgracefully violating a most solemn compact; and conceive that they have thereby fixed such an indeliable stigma on the Diplomatic character of their Country, as to render all negociation with them hereafter, suspicious and doubtful. Under these impressions we think there never has been a time when every section of the United States ought with more cheerfulness and promptness to express, in the warmest terms, their high and unlimited confidence in the talents Judgement and prudence of the Executive department of our Government, and our willingness to support every Measure, which the present unsettled state of our affairs may induce them to adopt.
Resolved that the citizens of the county of McIntosh, pledge themselves, as a Phalanx in the most solemn manner, at the risk of life property, and all they hold dear, to support every Measure adopted in the wisdom of the administration, for the honor and dignity of our Nation, and the preservation of our Just rights.
Resolved that a coppy of these resolutions be transmitted to the President of the United States, and that they be published in the Savannah Republican. The Meeting then adjourned.
John Baillie Secretary.
